Citation Nr: 1112066	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-47 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 24, 2008 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) which granted service connection for PTSD and assigned a 10 percent evaluation effective November 24, 2008.

The Veteran testified at a January 2011 Travel Board hearing; the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, irritability, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

2.  The Veteran filed an original claim for PTSD in April 2005.  His claim was denied in October 2005.  He submitted a timely September 2006 notice of disagreement and a statement of the case was issued in March 2007.  The Veteran's November 2007 substantive appeal was not timely. 

3.  The Veteran's September 19, 2006 notice of disagreement constitutes an informal claim for PTSD; the Veteran evidenced an implicit intent to seek service connection for PTSD at that time. 

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for assignment of an effective date of September 19, 2006 for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a July 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The July 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's current appeals are for an increased rating and earlier effective date.  These claims are generally considered to be "downstream" issues from the original grants of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of his claims involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim. VAOPGCPREC 8-2003.

The Veteran's VA treatment records, VA examination report, and a Board hearing transcript have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in April 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contains a discussion of the effects of the Veteran's service-connected disability on the Veteran's occupational and daily activities.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  



B.  Law and Analysis

1.  Initial Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings.

The Veteran was assigned a 10 percent disability rating for PTSD under Diagnostic Code 9411.  A higher 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that when it is not possible to separate the effects of the service- connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service- connected disability.  See 38 C.F.R. § 3.102 (2010); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47. GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

VA treatment records dated from 2007 to 2009 show that the Veteran has been diagnosed with PTSD.  The Veteran's GAF scores ranged from 43 to 50.  He was treated with multiple medications.

VA treatment records dated from 2007 to 2009 show that the Veteran's PTSD symptoms include anxiety, depression, and irritability, sleep difficulty, and memory loss.  Mental status examinations show that the Veteran was alert and oriented in all three spheres.  The Veteran's mood was shown to be anxious or depressed.  He was well groomed with good hygiene.  Speech was of normal rate, volume, and quality.  Thought processes were logical and goal-directed though sometimes circumstantial. The Veteran denied suicidal or homicidal ideation and denied delusions and paranoia.  Memory was noted to be impaired.  Judgment and insight were adequate.  The Veteran reported problems with sleep.  The Veteran lived with his wife of over 30 years and the relationship was noted to be good. 

An April 2009 VA examination included a review of the claims file.  The Veteran was receiving medication for treatment of PTSD and participated in some PTSD educational groups.  The Veteran had been married for 37 years and had four children.  He saw his children often and had a good relationship with his children and with his wife.  The Veteran attended church three times a week.  He enjoyed hunting and gardening.  He also enjoyed being with friends at church and had them over for occasional cookouts.  A mental status examination shows that the Veteran was clean and neatly groomed.  Psychomotor activity was unremarkable.  Speech was spontaneous.  Affect was appropriate and mood was anxious.  The Veteran was oriented to person, time, and place.  Thought process and content were unremarkable.  He denied delusions and hallucinations.  With respect to judgment, the Veteran understood the outcome of behavior, and with respect to insight, the Veteran understood that he had a problem.  The Veteran reported difficulty sleeping but this was controlled by medication.  The Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  Impulse control was good and there were no episodes of violence.  Recent, remote, and immediate memory were moderately impaired.  The Veteran had difficulty recalling times, dates, names, and events.  The Veteran had retired in 1989 due to back problems.  He was diagnosed with PTSD and was assessed with a GAF score of 55.  

The VA examiner stated that the Veteran tended to stay to himself, socialized minimally at church and was somewhat irritable.  His symptoms would not prevent him from maintaining gainful employment.  In fact, the Veteran was an ordained minister who preached twice a month.  The VA examiner found that the Veteran's PTSD did not result in deficiencies in judgment, thinking, family relations, and work; but did result in deficiencies in mood.  The Veteran did not have reduced reliability and productivity due to his PTSD symptoms.  He did have occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  

During the Veteran's January 2011 Board hearing, he described having symptoms of sleep difficulty, panic, and increasing memory loss.  His wife testified that he was well loved by his friends and family.  She reported that the Veteran had a lot of friends and his neighbors thought well of him.  

VA treatment records, a VA examination report, and lay statements from the Veteran and his wife show that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency (although the Veteran generally functioned satisfactorily, with routine behavior, self-care, and normal conversation).  The Veteran's PTSD symptoms included depression and anxiety, irritability, chronic sleep impairment, and moderate memory loss (such as forgetting names, directions, and recent events).  The Board finds that the Veteran's PTSD symptomatology is most consistent with a 30 percent evaluation for PTSD. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

An April 2009 VA examination shows that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  The Veteran exhibits several symptoms described for a higher 30 percent evaluation for PTSD to include depression and anxiety, sleep difficulty, and memory loss.  

The Board notes that the Veteran's GAF scores, which range from 43 to 55, reflect serious to moderate symptoms or serious impairment in social, occupational or school functioning to moderate difficulty in social or occupational functioning.  See DSM-IV at 46-47.  The Board finds that the Veteran's VA treatment reports, which reflect GAF scores ranging from 43 to 50, do not accurately represent his current disability picture as due to PTSD.  In that regard, the DSM-IV provides that GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  However, the Veteran in this case has no evidence of symptomatology such as suicidal ideation, severe obsession rituals, frequent shoplifting, nor is he shown to have serious social or occupational impairment due to PTSD, such as having no friends or having an inability to keep a job.  In that regard, the Veteran is shown to a good relationship with friends and family members, he is active in his church and has friends at church.  The Veteran retired due to his back disability.  The Veteran's April 2009 VA examination shows that the Veteran was not found to be unemployable due to his PTSD symptoms.  Instead, the VA examiner found that his PTSD would only result in an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  The Veteran's April 2009 VA examination shows that the Veteran's symptomatology is moderate with a GAF score of 55.  The Board finds that the Veteran's GAF score shown during his VA examination more accurately represents of the current severity of his PTSD symptoms, and it is consistent with his presentation shown during his VA examination and in VA treatment records.  The Board also finds that the Veteran's GAF score of 55 is consistent with a 30 percent rating for PTSD. The Board finds that a higher 30 percent rating for PTSD is warranted based on the medical evidence of record.

The Board finds that a 50 percent evaluation is not warranted where the Veteran's PTSD is not shown to result in occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms, as noted in the Veteran's April 2009 VA examination.  Further, the Veteran did not exhibit other symptomatology described for a 50 percent evaluation such flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of both short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  Mental status examinations show that the veteran's speech was normal.  Though the Veteran described symptoms related to panic or anxiety, his VA examination shows that he did not have panic attacks.  The Veteran is not shown to have difficulty in establishing and maintaining effective work and social relationships.  Instead, the Veteran was noted to have good relationships with his family and with friends at church.  Medical evidence shows that the Veteran did not have impaired judgment or abstract thinking.  Although the Veteran has been noted to have some memory loss and disturbances of mood as shown by his anxiety and depression; the Board finds that as a whole, the Veteran's symptomatology and the severity of his symptoms more closely resembles the criteria described for a 30 percent evaluation.  The Board finds that the Veteran's overall disability picture is not consistent with a higher 50 percent evaluation for PTSD.

In reaching the above conclusions, the Board has not overlooked the Veteran and his wife's statements with regard to the severity of his PTSD symptoms.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence during the course of his VA examinations, and he and his wife have provided testimony with respect to his current symptomatology during a Board hearing.  The Veteran and his wife are competent to provide such testimony, and the Board finds that these statements are credible and consistent with the objective evidence of record.  Accordingly, the Board has considered lay evidence provided by the Veteran and his wife in evaluating his assigned rating as discussed above.  

Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  A comparison between the level of severity and the symptomatology of the Veteran's PTSD as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected disability.  There is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the most probative evidence in this case does not show is that the manifestations of his service-connected PTSD have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

2.  Earlier Effective Date

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2010).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs from the claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2010).  Such informal claim must identify the benefit sought.  Id.  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2010).

VA treatment records show that the Veteran has been diagnosed with PTSD since March 2006.  Although medical evidence reflects a diagnosis of PTSD in March 2006, the effective date of service connection is determined by the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

With respect to the phrase "the date entitlement arose", the regulation has not defined that term.  However, in McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the CAVC found that that the date evidence is submitted or received is irrelevant when considering the effective date of an award.  With respect to the phrase "the date entitlement arose", the regulation has not defined that term.  The CAVC has stressed what that phrase does not mean, however.  In McGrath v. Gober, the CAVC offered the following:  As noted above, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Thus, when an original claim for benefits is pending, as the Board found here, the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question."  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

In McGrath, the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than an earlier date of receipt of the pending claim (the claim had pended for over 20 years), as the effective date.  The Board infers from this that the date entitlement arose is not meant to be the date of an examination, but rather, the date that VA received the pending claim for PTSD, especially where VA had simply failed to address the claim for several years.

The CAVC's analysis explains the applicable statute, 38 U.S.C.A. § 5110.  According to § 5110 (a), unless specifically provided elsewhere in this chapter, the effective date based on a claim reopened will be fixed in accordance with facts found, but will not be earlier than the date of receipt of application therefor. The only other provision that might apply and that appears elsewhere in that chapter is § 5110 (g), where the phrase "...pursuant to any Act or administrative issue,..." is used.  This phrase delimits the effective date based on a new or changed regulation to a date no earlier than the date of the new or revised regulation.

The phrase "date entitlement arose", as used in VA regulations, does not appear in the statute.  Conversely, the phrase "...pursuant to any Act or administrative issue," appears in the statute, but does not appear in the regulation.  The Board infers from these facts that the phrase "date entitlement arose" as used in 38 C.F.R. § 3.400 must refer to § 5110 (g) "...pursuant to any Act or administrative issue,".  Thus, the Board need not consider the date that a physician offered a favorable diagnosis or medical nexus opinion to be the date that entitlement arose.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the CAVC stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  In this case, the "date entitlement arose" refers to the date of enactment of current 38 U.S.C.A. § 1110, which authorizes compensation for any service-connected disability.

The Veteran was awarded service connection for PTSD, effective November 24, 2008.  The Veteran argues that the effective date for service connection for PTSD should go back to when he initially filed his claim for PTSD in April 2005.

The record reflects that the Veteran submitted a formal application for compensation and pension, claiming entitlement to PTSD in April 2005.  

In an October 2005 rating decision, the RO adjudicated and denied the Veteran's claim for service-connection for PTSD.

A September 19, 2006 correspondence from the Veteran was received as a timely notice of disagreement (NOD) appealing the denial of his claim for service connection for PTSD.  The Veteran stated that "I am enclosing my Form 9 to protect my filling date."  A VA Form 9 substantive appeal, received on that same day, was attached.  

On March 30, 2007, the RO mailed a statement of the case to the Veteran's current address of record along with a letter informing the Veteran that he must file his appeal with this office within 60 days of the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.

The Veteran submitted an untimely VA Form 9 substantive appeal, received by the RO on November 7, 2007.  

In a November 2007 correspondence, the RO informed the Veteran that they were unable to accept his substantive appeal because it was not timely filed within 60 days of the date when VA mailed his statement of the case or latest supplemental statement of the case, nor was it received within the one year period from which the (where the RO takes actions to indicate that the filing of a substantive appeal has been waived, the Board has jurisdiction to decide the appeal).  The RO took no action to indicate that the filing of a substantive appeal had been waived.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  Therefore, the appeal for service connection for PTSD was not perfected.  

Because the Veteran did not perfect his appeal to the October 2005 rating decision; this decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

In a subsequent May 2008 and June 2008 correspondence, the Veteran indicated that he did not receive a statement of the case and was not aware of the time limit for submitting a substantive appeal.  During the Veteran's January 2011 Board hearing, he further elaborated that he and his wife were caring for his sick mother at her house for a time period of about six months when the statement of the case was mailed.  That was the reason why he missed receiving the letter in a timely fashion.  The Veteran's mother subsequently passed away.  

In October 2008, the RO again denied service connection for PTSD because evidence submitted was not new and material.  

The Veteran submitted an additional statement in support of his claim in November 2008, which the RO construed as a new claim, but which could arguably be construed as a notice of disagreement with the October 2008 rating decision.  In a May 2009 rating decision, the RO granted service connection for PTSD effective November 24, 2008.

Although the Veteran submitted a completed VA Form 9 along with his NOD, the Board notes that a timely substantive appeal must be filed after a statement of the case has been furnished.  See 38 C.F.R. § 3.20.200 (2010); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

The Veteran indicated that he either missed, or did not receive a March 2007 statement of the case because he was not home due to having to care for his mother.  Although the Board is sympathetic, having missed the letter is not sufficient to show that a statement of the case was not received.  In that regard, it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran's statement of nonreceipt is not sufficient to rebut the presumption of regularity in the administrative process.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.")  The Board notes that a statement of the case was mailed to the Veteran's current address of record.  No forwarding address was provided by the Veteran, and no fault of VA's was indicated.  

Because a November 2007 substantive appeal was not received in a timely manner, the Veteran failed to perfect his appeal to the October 2005 rating decision and the decision is deemed to be final.   The effective date in this case would, therefore, be based on the date of receipt of the Veteran's claim that had been reopened after a final disallowance.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

The last final disallowance of the Veteran's claim for PTSD was in October 2005.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's September 19, 2006 NOD may be liberally construed as a new informal claim for PTSD.  The September 2006 NOD is the earliest document of record since the October 2005 prior final denial of service connection, in which the Veteran evidenced an intent to seek, or to continue to seek, service connection for PTSD. 

In this case, the Board has liberally construed the Veteran's September 19, 2006 NOD as an informal claim for service-connection for PTSD.  The date of entitlement precedes the date of the claim.  Thus, the date of claim as the later date is the controlling date for the effective date assigned under the factual circumstances of this case.  See 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefore).  Therefore, the Board finds that an earlier effective date of September 19, 2006, is warranted.

C.  Conclusion

The Board concludes that the evidence supports a 30 percent rating for PTSD.
The Board concludes that the evidence supports the assignment of an earlier effective date of September 19, 2006 for the award of service connection for PTSD.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.


ORDER

A 30 percent rating, but no more, is granted for PTSD subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of September 19, 2006, but no earlier for the award of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


